Citation Nr: 0118551	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  99-03 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to an effective date earlier than July 15, 1997 
for an evaluation of 100 percent for service-connected post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1966 to September 
1968.

Initially, the Board of Veterans' Appeals (Board) notes that 
the subject appeal arises out of a November 1998 rating 
decision, which found that a March 1998 rating decision 
failed to properly consider July 15, 1997 medical evidence 
which not only justified a 100 percent evaluation for the 
veteran's service-connected PTSD, but justified an earlier 
effective date for that 100 percent rating as an informal 
claim filed within one year of the date of the reopened claim 
that had been adjudicated in the March 1998 decision (January 
23, 1998).  A notice of disagreement filed with respect to 
the November 1998 rating decision clearly indicates 
disagreement with the earlier effective date assigned by that 
decision.  

The Board further notes, however, that in a detailed brief 
filed by the veteran's service representative in April 2001, 
the veteran's service representative begins by complaining 
about the regional office (RO)'s pattern in not adjudicating 
claims for increased ratings for PTSD at the same time it 
previously considered entitlement to various temporary 100 
percent evaluations relating to hospitalizations for PTSD.  
In this regard, the representative's complaints would seem to 
be directed at the rating decisions of January, February and 
March 1997, and he also claimed error in the June 1997 rating 
decision with respect to its failure to grant a total 
disability rating based on individual unemployability in view 
of a PTSD hospitalization during the period of January to 
February 1997.  

In response to the representative's above assertions, the 
Board would first like to emphasize that a claim of clear and 
unmistakable error (CUE) as to any of the above-noted rating 
decisions has not been adjudicated by the RO and/or otherwise 
developed for current appellate consideration. 

The Board also notes that claims for an earlier effective 
date based on previously assigned ratings would require 
evidence of prior timely notices of disagreements with 
respect to such ratings, and no such evidence has been 
demonstrated by the veteran or his representative on the 
current record.  In addition, while the veteran's 
representative also claims that the Board should also 
consider whether the veteran is entitled to prior "staged" 
ratings under Fenderson v. West, 12 Vet. App. 119 (1999), the 
Board finds that this is not the case.  More specifically, 
while the record does reflect the filing of a timely notice 
of disagreement with respect to the September 1993 rating 
decision which assigned the veteran's initial 10 percent 
rating for PTSD, following the RO's issuance of a statement 
of the case regarding entitlement to a rating in excess of 10 
percent for PTSD in March 1996, the veteran did not 
thereafter file a timely substantive appeal as to this issue.  
Consequently, consideration of the veteran's entitlement to 
any "staged" ratings under the Fenderson case, is not 
warranted.  


FINDINGS OF FACT

1.  A reopened claim for an increased rating for PTSD was 
received on January 23, 1998; by a rating decision in March 
1998, a disability evaluation of 30 percent was continued 
following a temporary 100 percent rating, effective from 
January 1998.

2.  By a rating decision in November 1998, the 30 percent 
rating was increased to 100 percent, effective from July 15, 
1997; the effective date was established by the date of a 
Department of Veterans Affairs (VA) medical record that was 
accepted by the RO as an informal claim.

3.  The July 15, 1997 VA medical report has been deemed to 
constitute a claim for effective date purposes, and the 
record discloses VA hospitalization records dated within one 
year of that date which reflect decompensation of the 
veteran's PTSD without convincing evidence of any sustained 
improvement thereafter.  


CONCLUSION OF LAW

The criteria for an earlier effective date of July 15, 1996, 
for a 100 percent schedular evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.157, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Board first finds that the issue of entitlement to an 
earlier effective date for the assignment of a 100 percent 
evaluation for PTSD has already been developed within the 
guidelines established by the recently enacted Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5103A) 
(VCAA).  There is no indication in the record that there are 
any outstanding pertinent documents or records from any 
source that are not currently of record, and the Board is 
satisfied that the veteran has been placed on notice of the 
applicable regulations governing the assignment of effective 
dates and that remand for further notice of these provisions 
would be an unnecessary waste of appellate time and 
resources.  In addition, while the record does not reflect a 
separate request by the RO for pertinent records from the 
Social Security Administration (SSA), an October 1997 letter 
from the SSA acknowledging the veteran's request for such 
records is of record with attached copies of medical records, 
and there is no indication that there are other records from 
SSA that are not already of record.  

Under 38 U.S.C.A. § 5110(b)(2), the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date.  See also 38 C.F.R. § 3.400(o)(2) (to the same 
effect).

The applicable statutory and regulatory provisions require 
that the Board examine all the evidence of record to 
determine the "earliest date of which," within the year 
prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2) (West 1991); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a) (1999); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992); Servello v. Derwinski, 3 
Vet. App. 196 (1992).


(a) Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the Department of Veterans Affairs, from a claimant, his or 
her duly authorized representative, a Member of Congress, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.

(b) A communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.

(c) When a claim has been filed which meets the requirements 
of § 3.151 or § 3.152, an informal request for increase or 
reopening will be accepted as a claim.  

Under the provisions of 38 C.F.R. § 3.157 (2000), the 
effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement. (38 C.F.R. § 
3.155).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  38 C.F.R. § 3.157(b).

(1) The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim. The provisions of 
this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1).

(2) The date of receipt of evidence from a private physician 
or lay person will be accepted when the evidence furnished by 
or in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2).

The record shows that following the RO's assignment of a 10 
percent rating for PTSD in September 1993 (the RO initially 
assigned a 100 percent temporary rating but otherwise 
assigned a 10 percent rating), although the veteran filed a 
notice of disagreement with this decision in January 1994 and 
the RO subsequently issued a statement of the case in March 
1996, the veteran did not thereafter file a timely 
substantive appeal.  Consequently, the September 1993 
decision with respect to the assignment of a 10 percent 
evaluation became final and was not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.303 (2000).

Rating decisions in January, February and March 1997 granted 
additional temporary 100 percent evaluations for 
hospitalizations related to the veteran's PTSD, but otherwise 
continued the rating of 10 percent.  The record does not 
reflect that the veteran filed a notice of disagreement with 
any of these decisions.  Following the filing of a reopened 
claim for an increased evaluation for PTSD in March 1997, 
June 1997 rating decisions denied a claim for a total 
disability rating based on individual unemployability, but 
granted an increased rating for PTSD, effective from March 1, 
1997.  Although the veteran filed a July 1998 notice of 
disagreement with the second rating decision of June 1997, as 
this was more than one year after notice of the rating 
decision, the June 1997 rating decision remained final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (2000).

A reopened claim for an increased rating for PTSD was also 
received on January 23, 1998, and by a rating decision in 
March 1998, a disability evaluation of 30 percent was 
continued following a temporary 100 percent rating, effective 
from January 1998.

By a rating decision in November 1998, the 30 percent rating 
was increased to 100 percent, effective from July 15, 1997; 
the effective date was established by the date of a VA 
medical record that was accepted by the RO as an informal 
claim and the RO determined that this evidence justified a 
100 percent evaluation for the veteran's service-connected 
PTSD. 

VA medical evidence of record dated within one year prior to 
the July 15, 1997 report that was deemed to constitute a 
claim for effective date purposes includes hospital records 
relating to the veteran's hospitalizations from July 1, 1996 
to September 5, 1996, September 8, 1996 to December 30, 1996, 
and from December 30, 1996 to February 13, 1997.  The records 
also reflects a VA PTSD examination report dated May 6, 1997.

As the July 15, 1997 claim was subsequent to the revision of 
the diagnostic criteria applicable to PTSD in November 1996, 
only the "new" rating criteria for this disability are for 
consideration.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).  

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The "new" rating criteria permit a 50 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

VA hospital records from July 1, 1996 to September 5, 1996 
and from September 8, 1996 to December 30, 1996, reflect the 
decompensation of the veteran's PTSD without any evidence of 
any sustained improvement following each of these 
hospitalizations.

VA hospital records from January and February 1997 reflect 
that the veteran was admitted to the hospital for treatment 
of his PTSD, and it was noted that his condition since 
discharge from the service was manifested by intense ideas of 
reference which had intermittently been of delusional 
proportions.  He also described chronic depression with 
flashbacks and olfactory hallucinations not clearly found to 
be of psychological origin.  Mental status examination 
revealed that the veteran's mood was moderately depressed and 
that his affect was blunted.  He appeared tense and was at 
times, suspicious.  Vivid flashbacks and intrusive thoughts 
related to combat experiences were described.  Olfactory 
hallucinations were noted to be generally related to Vietnam 
experiences, but not exclusively so.

During this admission, it was noted that the veteran 
participated in most of the programs of the National Center 
for PTSD.  The veteran was involved in primarily individual 
therapy and started on neuroleptic medication, after which 
his tendency towards ideas of reference and personalization 
markedly diminished and he was able to relate much more 
comfortably with others.  He noticed this, as did others.  At 
discharge, further evaluation on an outpatient basis was 
arranged for the veteran at his local VA medical center.  The 
reporting examiner indicated that the veteran's referential 
thinking and history of substance abuse significantly 
contributed to his severe and ongoing interpersonal problems 
and impaired his ability to obtain or retain employment.  
Though mar[g]inally improved, the examiner went on to comment 
that the veteran's ability to obtain or retain employment was 
unlikely without further improvement in social adaptability.  
With medication and therapy, the examiner indicated that such 
improvement might be expected, but that it was unlikely to be 
demonstrated within the next 6-12 months.  Axis I discharge 
diagnoses were PTSD with psychotic features and depressive 
disorder, not otherwise specified, and the veteran was 
assigned a global assessment of functioning (GAF) scale score 
of 45.

A May 6, 1997 VA PTSD examination report reflects that the 
veteran reported that he was suspicious, with feelings that 
others were plotting against him, and that this caused him to 
be assaultive.  He had been unemployed for approximately four 
years and had been drawing SSA benefits in the amount of $428 
since 1994.  Subjectively, the veteran reported nightmares 
with interrupted sleep and flashbacks.  He also noted being 
easily startled and that he had experienced periodic suicidal 
ideation.  Objectively, the veteran was found to have a 
tendency to ruminate and return to a discussion of the events 
in Vietnam, and was also found to be easily distracted, 
suspicious, easily aroused, and easily assaultive as a result 
of these particular feelings and ideation.  The diagnosis 
included PTSD based on traumatic Vietnam War experiences, 
flashbacks, nightmares, substance abuse, and 
volatile/assaultive behavior, and the veteran was assigned a 
GAF of 50.

A VA outpatient treatment report from July 15, 1997 cites the 
veteran's disrupted sleep and severely impaired interpersonal 
social and occupational functioning, and the assignment of a 
GAF of 38.


II.  Analysis

In the February 1999 statement of the case, the RO noted that 
it increased the disability rating for the veteran's PTSD to 
100 percent, effective from July 15, 1997, the date of a VA 
outpatient report which substantiated the veteran's 
entitlement to a 100 percent rating.  The RO further found 
that this report constituted a claim for effective date 
purposes, since it was followed within one year by a formal 
claim on January 23, 1998.  38 C.F.R. §§ 3.155, 3.157(b)(1).  
Therefore, the Board finds that if the record does not 
reflect an earlier increase in the severity of the veteran's 
PTSD during the one year prior to July 15, 1997, the earliest 
effective date for a 100 percent evaluation for PTSD would be 
July 15, 1996.  The Board notes that although it is not clear 
whether the "claim" of July 15, 1997 may permit the 
application of 38 C.F.R. § 3.400(o)(2), as there is no 
express provision to the contrary and in view of the RO's 
actions in deeming the July 15, 1997 report to be a claim for 
effective date purposes, the Board will proceed as if the 
report may now constitute a "formal" claim and determine 
whether the record justifies a 100 percent rating within one 
year of the date of that claim. 

In this regard, the Board finds that the record does reflect 
lengthy VA hospitalizations from and after July 1996 which 
are reflective of severe decompensation of the veteran's PTSD 
and are not followed by any significant or convincing 
evidence of any sustained improvement.  In addition, 
comparing the symptoms and continued unemployment manifested 
in May 1997 with the findings from July 1996 to February 
1997, and the July 15, 1997 findings of disrupted sleep and 
severely impaired interpersonal social and occupational 
functioning (which justified a GAF of 38), the Board has 
determined that the findings associated with the veteran's 
PTSD are largely consistent throughout this entire period. 

Therefore, when the hospitalization records from July 1996 to 
February 1997 are viewed in the context of the other medical 
evidence from 1997, the Board finds that the findings 
throughout this period are consistent with the type of gross 
impairment in thought processes or communication and 
inappropriate behavior consistent with total occupational and 
social impairment under the "new" criteria for 
neuropsychiatric disabilities which took effect on November 
7, 1996.  

Accordingly, the veteran is entitled to an earlier effective 
date of July 15, 1996 for a 100 percent evaluation for his 
service-connected PTSD.  38 C.F.R. §§ 3.157(b)(1), 
3.400(o)(2), 4.130, Diagnostic Code 9411.


ORDER

Entitlement to an earlier effective date of July 15, 1996 for 
the grant of a 100 percent evaluation for PTSD is granted 
subject to the law and regulations governing the payment of 
monetary benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

